 

Exhibit 10.1

 

FIRST AMENDMENT AND ACKNOWLEDGEMENT

 

This FIRST AMENDMENT AND ACKNOWLEDGEMENT (this “Amendment”), dated as of
February 6, 2015, is entered into among APOLLO Medical Holdings, Inc., a
Delaware corporation (“Company”), NNA of Nevada, Inc., a Nevada corporation
(“Purchaser”), WARREN HOSSEINION, M.D. and ADRIAN VAZQUEZ, M.D..

 

RECITALS

 

A. Reference is made to the Investment Agreement, dated as of March 28, 2014,
between the Company and the Purchaser (the “Investment Agreement”). Capitalized
terms not otherwise defined herein shall have the meanings given to such terms
in the Investment Agreement and in the Registration Rights Agreement, the
Convertible Note and the Warrants (as such terms are defined in the Investment
Agreement), as applicable.

 

B. The Company (i) is required to file the Initial Registration Statement on or
prior to the Filing Deadline pursuant to Section 2(a) of the Registration Rights
Agreement and (ii) is prohibited from preparing and filing with the Commission a
registration statement relating to an offering for its own account as set forth
in Section 6(b) of the Registration Rights Agreement.

 

C. The Company has requested the Purchaser to waive the requirements described
in paragraph B above so that the Company can file a registration statement
relating to the consummation of an offering exclusively for its own account for
a sale that will occur by May 29, 2015 (the “Company Sale”).

 

D. The Purchaser has agreed to provide such waivers to allow for the Company
Sale without first requiring the Initial Registration Statement to be filed on
or prior to the Filing Deadline based upon the terms and subject to the
conditions set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

 

ARTICLE I

AMENDMENTS TO REGISTRATION RIGHTS AGREEMENT

 

1.1 Section 1 of the Registration Rights Agreement is hereby amended by
inserting in appropriate alphabetical order the following definitions:

 



 

 

 

“Company Sale” shall have the meaning set forth in the Preamble of the First
Amendment.

 

“First Amendment” means the First Amendment and Acknowledgement, dated as of
February 6, 2015, among the Company, the Purchaser, Warren Hosseinion, M.D. and
Adrian Vazquez, M.D.

 

1.2 The definition of “Effectiveness Target” set forth in Section 1 of the
Registration Rights Agreement is hereby amended by replacing the reference to
“540th” with “630th”.

 

1.3 The definition of “Filing Deadline” set forth in Section 1 of the
Registration Rights Agreement is hereby amended by replacing the reference to
“365th” with “455th”; provided, however, if the Company Sale shall occur then
the Filing Deadline shall mean:

 

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 125th calendar day following
the date of the Company Sale, provided, that if the Filing Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next business day on which the
Commission is open for business.

 

1.4 Section 6(b) of the Registration Rights Agreement is hereby amended by
replacing the word “The” at the beginning of the first sentence thereof with the
phrase “Except with respect to the Company Sale, the”.

 



ARTICLE II

AMENDMENTS TO THE Investment AGreement, the WARRANTS and THE CONVERTIBLE NOTE

 

2.1 Section 1.1 of the Investment Agreement is hereby amended by inserting in
appropriate alphabetical order the following definitions:

 

“Company Sale” shall have the meaning set forth in the Preamble of the First
Amendment.

 

“First Amendment” means the First Amendment and Acknowledgement, dated as of
February 6, 2015, among the Company, the Purchaser, Warren Hosseinion, M.D. and
Adrian Vazquez, M.D.

 

2.2 The Investment Agreement, the Warrants and the Convertible Note are hereby
amended, as applicable, so that the defined terms of “Exempt Issuance”,
“Qualified IPO” and “Company’s Next Financing”, wherever so used or referred to,
shall be amended by inserting the following phrases:

 

(a) “; provided that in no event shall an Exempt Issuance or a Qualified IPO be
deemed to include the Company Sale” at the end of the definitions of “Exempt
Issuance” and “Qualified IPO”; and

 



 

 

 

(b) “; provided that in no event shall the Company’s Next Financing be deemed to
include the Company Sale” at the end of the definition of “Company’s Next
Financing”.



 

ARTICLE III

ACKNOWLEDGEMENT

 

Each of Warren Hosseinion, M.D. and Adrian Vazquez, M.D. acknowledge that the
terms and conditions of the Shareholders’ Agreement, dated as of March 28, 2014,
to which they are a party, together with the Purchaser and the Company, remain
in full force and effect, including without limitation the tag along rights of
the Purchaser set forth in Section 3 thereof. This acknowledgement and
confirmation of Warren Hosseinion, M.D. and Adrian Vazquez, M.D. is made and
delivered to induce the Purchaser to enter into this Amendment, and Warren
Hosseinion, M.D. and Adrian Vazquez, M.D. acknowledges that the Purchaser would
not enter into this Amendment in the absence of the acknowledgement and
confirmation contained herein.

 



ARTICLE IV

CONDITIONS TO EFFECTIVENESS

 

This Amendment, including without limitation the amendments set forth in
Articles I and II, shall become effective on the date (such date being referred
to as the “Effective Date”) when the Purchaser, the Company, Warren Hosseinion,
M.D. and Adrian Vazquez, M.D. shall have executed and delivered to each other
counterparts of this Amendment.



 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to Purchaser that (i) this Amendment has
been duly authorized, executed and delivered by the Company and constitutes the
legal, valid and binding obligation of the Company enforceable against it in
accordance with its terms, and (ii) no Default or Event of Default has occurred
and is continuing under the Convertible Note or the Credit Documents.



 

ARTICLE VI

ACKNOWLEDGEMENT AND CONFIRMATION OF THE COMPANY

 

The Company hereby confirms and agrees that, after giving effect to this
Amendment, the Registration Rights Agreement, the Investment Agreement, the
Warrants, the Convertible Note and the other Transaction Documents remain in
full force and effect and enforceable against the Company in accordance with its
respective terms and shall not be discharged, diminished, limited or otherwise
affected in any respect, other than as amended by this Amendment, and the
amendments contained herein shall not, in any manner, be construed to constitute
payment of, or impair, limit, cancel or extinguish, any rights of the Purchaser
in any of the Transaction Documents, which shall not in any manner be impaired,
limited, terminated, waived or released, but shall continue in full force and
effect. The Company represents and warrants to Purchaser that it has no
knowledge of any claims, counterclaims, offsets, or defenses to or with respect
to its obligations under the Investment Agreement or the other Transaction
Documents, or if the Company has any such claims, counterclaims, offsets, or
defenses to the Investment Agreement or any other Transaction Document the same
are hereby waived, relinquished, and released in consideration of the execution
of this Amendment.

 



 

 

 

In addition to the foregoing, the Company agrees to deliver to Purchaser,
concurrently upon filing with the Commission, any registration statement
(together with any related prospectus or prospectus supplement) in connection
with the Company Sale, including any amendments and supplements to any such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in any such registration statement.

 

This acknowledgement and confirmation of the Company is made and delivered to
induce the Purchaser to enter into this Amendment, and the Company acknowledges
that the Purchaser would not enter into this Amendment in the absence of the
acknowledgement and confirmation contained herein.

 



ARTICLE VII

Purchaser Waiver

 

The Purchaser hereby waives its rights to participate pursuant to Section 6.3 of
the Investment Agreement in the Company Sale and waives any notice requirements
of the Company that are set forth in Section 6.3(b) of the Investment Agreement
with respect to the Company Sale.

 



ARTICLE VIII

MISCELLANEOUS

 

8.1 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York (including Sections 5-1401 and
5-1402 of the New York General Obligations Law, but excluding all other choice
of law and conflicts of law rules).

 

8.2 Full Force and Effect. Except as expressly amended hereby, the Investment
Agreement and the other Transaction Documents shall continue in full force and
effect in accordance with the provisions thereof on the date hereof. As used in
the Investment Agreement or any other Transaction Document, “hereinafter,”
“hereto,” “hereof,” and words of similar import shall, unless the context
otherwise requires, mean the Investment Agreement or such other applicable
Transaction Document after giving effect to this Amendment. Any reference to the
Investment Agreement or any of the other Transaction Documents shall refer to
the Investment Agreement and the applicable Transaction Documents as amended
hereby. This Amendment is limited as specified and shall not constitute or be
deemed to constitute an amendment, modification or waiver of any provision of
the Investment Agreement or any other Transaction Document except as expressly
set forth herein. This Amendment shall constitute a Transaction Document.

 



 

 

 

8.3 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

 

8.4 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

 

8.5 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

 

8.6 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

[remainder of page intentionally left blank]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 



  Company:         APOLLO medical holdings, inc.         By:   /s/ Warren
Hosseinion   Name:   Warren Hosseinion   Title:   CEO               Purchaser:  
      NNA OF NEVADA, INC.         By:   /s/ Mark Fawcett   Name:   Mark Fawcett
  Title:   Vice President & Treasurer           WARREN HOSSEINION, M.D.        
  /s/ Warren Hosseinion             ADRIAN VAZQUEZ,  M.D.           /s/ Adrian
Vazuez



 





 

